UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Dresser-Rand Company and Dresser-Rand Group
     Inc.,

                           Plaintiffs,                                 l 8-CV-3225 (AJN)

                   -v-                                               OPINION & ORDER

     Ingersoll Rand Company and Ingersoll Rand
     Company Limited,

                           Defendants.



ALISON J. NATHAN, District Judge:

          Dresser-Rand Company and Dresser-Rand Group Inc. ("Dresser-Rand" or "Plaintiffs")

bring this diversity breach of contract, anticipatory breach of contract, and Declaratory Judgment

Act action against Defendants Ingersoll Rand Company and Ingersoll Rand Company Limited

("Ingersoll Rand" or "Defendants"). Now before the Court is Ingersoll Rand's motion to dismiss

Dresser-Rand's amended complaint for failure to state a claim. Dkt. No. 14.

          For the reasons below stated, Ingersoll Rand's motion is DENIED.

I.        Background

          For the purpose of evaluating this motion to dismiss, all plausible allegations in the

amended complaint are accepted as true, and all reasonable inferences are drawn in Plaintiffs'

favor. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229,237 (2d Cir. 2007). In addition,

the Court may consider written agreements of which the plaintiff had notice and that were

integral to the claim, even when the plaintiff fails to attach such agreement as an exhibit or

incorporate it by reference to the complaint. Cartee Indus., Inc. v. Sum Holding L.P., 949 F.2d
42, 48 (2d Cir. 1997). In this case, it is undisputed that the three agreements between the parties

warrant this treatment.

         A.      Factual Background

         Dresser-Rand brings breach of contract, anticipatory breach of contract, and Declaratory

Judgment Act claims arising out oflngersoll Rand's alleged defense and indemnification

obligations with respect to workers' compensation Asbestos Liabilities. First Am. Compl., Dkt.

No. 11   iii! 40-53.
                  1.      Formation of Dresser-Rand

         Dresser-Rand Company is a general partnership formed in 1987 by Ingersoll Rand

Corporation and Dresser Industries, Inc. Id. ,i 2. In 2000, Ingersoll Rand became the sole equity

holder of Dresser-Rand Company. Id. ,i 15. On August 25, 2004, Ingersoll Rand Company

Limited entered into an Equity Purchase Agreement with First Reserve Corporation whereby

First Reserve Corporation purchased all equity interests in Dresser-Rand Company. Id. ,i 16.

                  2.      The Agreements and Ingersoll Rand's Alleged Defense and
                          Indemnification Obligations 1
         Dresser-Rand alleges two separate sources oflngersoll Rand's obligations to it: a 1986

Organization Agreement and a 2004 Equity Purchase Agreement. In addition, with its motion

Ingersoll Rand introduced a third agreement involving the parties, the 2004 "ACE" or

"Assumption" Agreement. The 1986 and 2004 Agreements are appropriately considered on this

motion to dismiss because the amended complaint incorporates them by reference. See First Am.

Compl. ,i,i 2-3; Cartee, 949 F.2d at 47. The ACE Agreement is not attached to or incorporated

by reference in the amended complaint, but Defendants contend that its consideration at this




         1 Although each relevant obligation is "to defend, indemnify, and hold harmless" the obligee, the Court
uses the terms "defense and indemnity" or "indemnity" obligations for ease ofreference.

                                                         2
juncture is appropriate because Plaintiff had notice of the document and the document was

"integral" to Plaintiffs' claim. Dkt. No. 14-1 at 2 n.2 (citing Cartee, 949 F.2d at 44). As

Plaintiffs clearly had notice of the ACE Agreement and do not object to its characterization as

integral-going so far as to concede that the three agreements "operate in tandem," see Opp. at

11-13-the Court assumes without deciding that this characterization is correct.

       Turning to the contents of these documents, first, in relevant part, the December 31, 1986

Organization Agreement requires Ingersoll Rand to defend, indemnify, and hold Dresser-Rand

harmless for any claims, losses, or lawsuits (a) arising before Dresser-Rand's formation or (b)

arising from any Ingersoll Rand products or operations, and from any claims against Dresser-

Rand as successor to Ingersoll Rand. First Am. Compl. ,i,i 2; 17-18.

        Second, in relevant part, the August 25, 2004 Equity Purchase Agreement requires

Ingersoll Rand to defend, indemnify, and hold Dresser-Rand harmless from all Asbestos

Liabilities arising prior to the closing date of October 31, 2004. Id. ,i 2. This Equity Purchase

Agreement defines Asbestos Liabilities as any claim or proceeding against Dresser-Rand arising

from the sale or use of an asbestos-containing product or for personal injuries caused by the

presence of asbestos-containing material in any form or condition at any location at which

Dresser-Rand or their predecessors operated or disposed of such materials. Id. ,i 3.

       Third, in conjunction with the sale of Dresser-Rand Company equity to First Reserve

Corporation, Dresser-Rand, Ingersoll Rand, and ACE American Insurance Company ("ACE")

entered into an additional agreement, the ACE Agreement. Mot. at 4; Opp. at 4. The contents

and import of this document are addressed below.




                                                 3
               3.       Attempts to Secure Indemnification

       Plaintiffs made allegedly timely demands upon Defendants to defend, indemnify, and

hold them harmless from five separate workers' compensation Asbestos Liabilities arising out of

alleged exposures by five former Dresser-Rand employees. First Am. Compl.               ,r,r 20, 23.
Specifically, pursuant to the Equity Purchase Agreement's notice provisions, on May 13, 2014,

Dresser-Rand placed Ingersoll Rand on notice via letter of its demand for defense,

indemnification, and to be held harmless from the asbestos litigation arising from three claims,

and set forth the details of each claim. Id.     ,r 23.    These claims concern three former Dresser-

Rand employees: (1) an employee last employed by Dresser-Rand in May 2004, who alleges

asbestos exposure during his employment with Dresser-Rand at some point prior to 2001; (2) an

employee last employed by Dresser-Rand in August 2001, who alleges asbestos exposure during

his employment with Dresser-Rand at some point prior to 2001; and (3) an employee last

employed by Dresser-Rand in 2008, who alleges asbestos exposure during his employment with

Dresser-Rand between 1987 and 2003. Id.           ,r,r 24-26.   After Ingersoll Rand allegedly ignored this

original tender, Dresser-Rand issued a supplemental tender on January 13, 2015. Id.             ,r 27.
        In 2017, Ingersoll Rand notified Dresser-Rand about two further claims. On January 19,

2017, Ingersoll Rand attempted to tender to Dresser-Rand Asbestos Liability arising from a

different employee's workers' compensation claim alleged to have occurred between 1987 and

1992 while working for Dresser-Rand and 1993 and 1999 while working for Ingersoll Dresser

Pump Company. Id.      ,r,r 29-30.      On October 24, 2017, Ingersoll Rand placed Dresser-Rand on

notice of a fifth claim. Id.   ,r 31.   In January 2017 and March 2018, respectively, Dresser Rand

counter-tendered each of the 2017 claims back to Ingersoll-Rand, but Ingersoll responded that it

would not accept such tender. Id.        ,r,r 29, 32-33.


                                                           4
       B.       Procedural Background

        On April 13, 2018, Dresser-Rand filed its complaint. Dkt. No. 1. After the Court ordered

Dresser-Rand to allege the citizenship of each of its partners, Dresser-Rand filed an amended

complaint on May 7, 2018. Dkt. No. 11. On July 9, 2018, Ingersoll Rand moved to dismiss the

amended complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Dkt. No.

14. That motion was fully briefed as of August 6, 2018. Dkt. Nos. 18, 21.

II.     Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must plead sufficient

factual allegations to "state a claim for relief that is plausible on its face." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). To meet this burden, the plaintiff must "plead[] factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Conclusory statements that

the defendant is liable for the plaintiffs claims are not sufficient, and the court need not accept

the truth of "a legal conclusion couched as a factual allegation." Twombly, 550 U.S. at 555.

        When deciding a motion to dismiss under Rule 12(b)(6), a court may consider, in

addition to the allegations in the complaint, "documents attached to the complaint as an exhibit

or incorporated in it by reference, matters of which judicial notice may be taken, or documents

either in plaintiffs' possession or of which plaintiffs had knowledge and relied on in bringing

suit." Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quotation omitted).

III.    Analysis

        Ingersoll Rand moves to dismiss Dresser-Rand's amended complaint on the grounds that

the third agreement entered by the parties, the 2004 ACE Agreement, superseded the earlier

agreements and resolves the claims advanced in Dresser-Rand's amended complaint.



                                                    5
       A.      The ACE Agreement

       Defendant's motion to dismiss points out that the parties entered a third agreement, which

Defendant contends disposes of the claims at issue here. As explained above, Plaintiff does not

contest that this document was in its possession and/or a document of which it had knowledge,

and therefore that its contents are appropriately before the Court on this motion to dismiss.

       This agreement, the "ACE" or "Assumption" Agreement, was entered into by Dresser

Rand Group Inc., Ingersoll Rand Company, Ltd., and ACE American Insurance Company. Dkt.

No. 14-4 at 1. The ACE Agreement begins with recitals according to which, "pursuant to" the

Equity Purchase Agreement, Ingersoll agreed to "convey, transfer, and assign" and Dresser-Rand

to assume "the Worker's Compensation, Auto Liabilities and General Liabilities, excluding

Product Liabilities (as defined in the Purchase Agreement)" for Ingersoll-Rand's "Dresser-Rand

business unit." Id. at 1. The recitals to the agreement further state that ACE Insurance had

issued certain workers' compensation, automobile, general and products liability insurance

policies to Ingersoll Rand, "which also included coverage" for the same business unit. Id. at 1.

       Among other things, the ACE Agreement provided for Dresser-Rand to "accept[] and

assume[] from [Ingersoll Rand] ... any and all duties, obligations and liabilities, whether

existing, accruing or arising before, on or after the effective date of October 29, 2004, to [ACE

Insurance] under the Policies and Program Agreements pertaining to [Ingersoll Rand's Dresser-

Rand business unit] (excluding Product Liability)." Id. at 2. As a result of this assumption,

Dresser-Rand was entitled to receive all insurance benefits relating to Ingersoll Rand's Dresser-

Rand business unit. See id. at 6.

       According to Dresser-Rand, this agreement served only to transfer insurance policy

obligations to ACE from Ingersoll Rand to Dresser-Rand. Dkt. No. 18, Opp. at 4-5, 8. It did not



                                                 6
transfer defense or indemnification obligations for Asbestos Liabilities like those at issue in

Plaintiff's amended complaint. Id. According to Ingersoll Rand, however, Dresser-Rand

assumption of all duties, obligations, and liabilities relating to the insurance policies and related

agreements covering Ingersoll Rand's Dresser-Rand business unit included the workers'

compensation indemnification and defense obligations at issue here. Dkt. No. 14-1, Mot. at 11-

14.

        Whose interpretation is correct depends upon the scope of the ACE Agreement, including

whether in relevant part it supersedes the Equity Purchase Agreement. If so, it disposes of the

claims at issue here.

        B.      As a Matter of Law, the ACE Agreement Does Not Unambiguously
                Supersede the Equity Purchase Agreement
        Ingersoll Rand contends that the ACE Agreement supersedes the relevant portions of the

Equity Purchase Agreement. Because the separate provisions of the Organization Agreement are

not relevant to the Court's disposition of these issues, the Court examines only the agreements on

which Ingersoll Rand focuses.

        Under New York contract law, "a subsequent contract regarding the same subject matter

supersedes the prior contract." CreditSights, Inc. v. Ciasullo, No. 05-CV-9345 (DAB), 2007 WL

943352, at *6 (S.D.N.Y. Mar. 29, 2007) (quoting Independent Energy Corp. v. Trigen Energy

Corp., 944 F.Supp. 1184, 1195-96 (S.D.N.Y. 1996)). But a later contract that does not pertain to

"precisely the same subject matter" as the earlier contract will not supersede the earlier contract

"unless the subsequent contract has definitive language indicating it revokes, cancels, or

supersedes that specific prior contract." Id. (citing Globe Food Services Corp. v. Consolidated

Edison Co. ofNY., Inc., 184 A.D.2d 278,279 (N.Y. App. Div. 1992)).




                                                   7
           To determine whether "a particular provision is superseded by a provision in a

subsequent contract, the Court considers (1) 'whether there is an integration and merger clause

that explicitly indicates that the prior provision is superseded'; (2) 'whether the two provisions

have the same general purpose or address the same general rights'; and (3) 'whether the two

provisions can coexist or work in tandem."' A & E Television Networks, LLC v. Pivot Point

Entm't, LLC, No. 10-CV-9422 (AJN), 2013 WL 1245453, at *11 (S.D.N.Y. Mar. 27, 2013)

(quoting Medtech Prods. Inc. v. Ranir, LLC, 596 F. Supp. 3d 778, 809 (S.D.N. Y. 2008)).

Ingersoll Rand argues that each of these considerations demonstrates that the ACE Agreement

superseded the Equity Purchase Agreement and Organization Agreement. It is incorrect.

                  1.      The ACE Agreement Lacks an Integration or Merger Clause

           For a contract's integration or merger clause to indicate that it supersedes an earlier

contract, the clause must "explicitly indicate[]" that the prior agreement is superseded or merged

into the later. A & E Television, 2013 WL 1245453, at *11 (quoting Medtech Prods., 596 F.

Supp. 3d at 809); see also March v. Cabrini Med. Ctr., No. 08-CV-5405, 2009 WL 1726331, at

*3 (S.D.N.Y. Apr. 6, 2009) (Sullivan, J.); Dewitt Stern Grp., Inc. v. Eisenberg, 257 F. Supp. 3d

542, 581-82 (S.D.N.Y. 2017). Even the provision that a contract "shall replace all prior

agreements" is not "sufficiently definitive to supersede a particular earlier contract." Id. (quoting

in part Globe Food Servs. Corp., 184 A.D.2d at 279).

           Here, it is undisputed that the ACE Agreement lacks an integration or merger clause, just

as it is undisputed that despite the absence of such a clause the Court may nonetheless conclude

that the ACE Agreement supersedes the Equity Purchase Agreement based upon other relevant

factors.




                                                     8
               2.      The Relevant Provisions of the Agreements Do Not Have the Same
                       General Purpose
       Turning to the second factor, the Court examines whether the provisions at issue cover

"precisely the same subject matter" as required for the later to supersede the former under New

York law. A&E Television, 2013 WL 1245453, at* 11. Neither party approaches this factor at

the appropriate level of generality. Ingersoll Rand defines the subject-matter of the ACE

agreement as narrowly relating to the duties, obligations, and liabilities of the parties in relation

to workers' compensation claims arising out of Dresser-Rand business prior to 2004, while

Dresser-Rand focuses on whether the Equity Purchase Agreement and ACE Agreements, as a

whole, have the same general purpose or address the same general rights. Dkt. No. 21, Reply at

3; Mot. at 10-11; Opp. at 12-14.

        This disagreement elides an apparent ambiguity in the ACE Agreement: it is not clear

from the face of the agreement whether it served to transfer all of the obligations listed in the

recitals-that is, all "Workers' Compensation, Auto Liabilities, and General Liabilities

(excluding Product Liabilities)" for Ingersoll Rand's Dresser-Rand business unit-from Ingersoll

Rand to Dresser-Rand, as Ingersoll Rand suggests and the recitals to the Agreement provide, or

whether it served only to transfer to Dresser-Rand all of Ingersoll Rand's duties, obligations, and

liabilities to ACE Insurance, as Dresser-Rand contends and as one of the enumerated provisions

of the Agreement provides. Compare Dkt. No. 14-4 at 1 with id. at 2. Notwithstanding this

apparent tension, both parties contend that the ACE Agreement unambiguously supports their

interpretation. See Opp. at 8 n.8.

        Neither party engages with its opponent's interpretation. But "[t]he only task before the

Court at the motion to dismiss stage is to determine whether there is at least sufficient ambiguity

in the contract for [Dresser-Rand]'s claim to go forward." Columbia Cas. Co. v. Neighborhood


                                                   9
Risk Mgmt. Corp., No. 14-CV-0048 (AJN), 2015 WL 3999192, at *9 (S.D.N.Y. June 29, 2015).

The Court concludes that this burden is met. Dresser-Rand offers a plausible interpretation,

based upon the contract's operative provisions, that the contract pertains to the parties' duties,

obligations, and benefits with respect to insurance rather than indemnity. Although its

interpretation provides no explanation for the first recital offered in the contract or for the

economic logic behind Ingersoll Rand's decision to retain indemnification obligations while

transferring insurance benefits to another party, the Court need not resolve these ambiguities at

this stage, particularly because Ingersoll Rand relies only on a recital for its theory. The Second

Circuit has held as a general matter that while a '"whereas' clause may be useful in interpreting

an ambiguous operative clause in a contract, it cannot create any right beyond those arising from

the operative terms of the document." Aramony v. United Way ofAm., 254 F.3d 403,413 (2d

Cir. 2001) (quoting Abraham Zion Corp. v. Lebow, 761 F.2d 93, 103 (2d Cir. 1985)).

        Because it is at least ambiguous whether Dresser-Rand's interpretation of the ACE

Agreement is correct, with Dresser-Rand's interpretation in mind, the Court turns to the question

whether the provisions of the ACE Agreement have the same general purpose as the Equity

Purchase Agreement.

        Appropriately narrowed to evaluate the overlap of the relevant subsections or paragraphs

of the two agreements, the question before the Court is whether the ACE Agreement's provision

for Dresser-Rand's assumption of all duties, obligations, and liabilities to ACE Insurance

existing, accruing, or arising before, on, or after the effective date of the Equity Purchase

Agreement constitute the same subject matter as the indemnification provisions of the Equity

Purchase Agreement. As defined in the ACE Agreement, the duties, obligations, and liabilities

at issue are obligations relating to "Workers' Compensation, Auto Liabilities, and General



                                                  10
Liabilities (excluding Product Liabilities)." Dkt. No. 14-4 at 1. The Equity Purchase Agreement

uses generally dissimilar terminology to describe the obligations at issue therein. It refers

generally to losses, claims, liabilities, damages, fines, penalties, and costs arising out of breach of

representation of warranty, breach or nonperformance of agreements contained in the Equity

Purchase Agreement, Asbestos Liabilities, and Products Liabilities losses-without separately

categorizing any such obligations as "Auto," "Workers Compensation," or "General Liabilities."

Dkt. No. 14-3 § 8.l(a). The two points of overlap between the two documents' sets of

terminology are the shared use of the term "liabilities" and the specific exclusion of "Product

Liabilities (as defined in the Purchase Agreement)" from the later agreement.

        Broadened to the full set of the duties, obligations, and liabilities Dresser-Rand assumed

in the ACE Agreement, the ACE Agreement and the Equity Purchase Agreement could be

interpreted to concern the same "broadly associated subject matter in common." CreditSights,

Inc., 2007 WL 943352, at *6-7. But the Court nonetheless cannot agree with Ingersoll Rand that

the relevant portions of the Agreements unambiguously have the same general purpose when, as

here, the agreements may concern "facially independent sets of obligations," Long Side Ventures

LLC v. Adarna Energy Corp., No. 12-CV-6836, 2014 WL 4746026, at *6 (S.D.N.Y. Sept. 24,

2014)-Ingersoll Rand's obligations to indemnify Dresser-Rand, on the one hand, and Dresser-

Rand's assumption oflngersoll Rand's obligations to ACE Insurance on the other.

        Ingersoll Rand notes instead that "[u]nder New York law, 'all writings which form part

of a single transaction and are designed to effectuate the same purpose [must] be read together,

even though they were executed on different dates and were not all between the same parties."

Genger v. Genger, 76 F. Supp. 3d 488,496 (S.D.N.Y. 2015) (quoting This Is Me, Inc. v. Taylor,

157 F.3d 139, 143 (2d Cir. 1998)). For example, in Genger, the district court explained that a



                                                  11
subsequent agreement cross-referencing the prior agreement would have been "meaningless" in

its absence and that one party would have been required to pay double the economic benefit if

the later agreement did not supersede the former. Id. at 497. Applied to the present case, it is

possible that the ACE Agreement and Equity Purchase Agreement warrant this treatment. But

Ingersoll Rand has not identified how the Court could conclude this were the case based only on

the amended complaint's well-pleaded factual allegations and on the face of each of the

operative agreements.

       As a final matter, nor is there any express indication that the parties intended the later

agreement to supersede the former. See Long Side Ventures, 2014 WL 4746026, at *6. The

ACE Agreement's reference that it is "pursuant to the Equity Purchase Agreement" establishes a

clear link between the duties, obligations, and liabilities referred to in both documents; but it fails

to establish that Dresser-Rand's assumption oflngersoll Rand's obligations to ACE Insurance

also served as its assumption oflngersoll Rand's obligations to Dresser-Rand.

               3.       The ACE Agreement and Equity Purchase Agreement Can Exist in
                        Tandem
        The fact that the agreements at issue may exist in tandem as concerning the reallocation

of insurance obligations and benefits, on the one hand, and indemnity and defense obligations,

on the other, supports the Court's conclusion that the ACE Agreement does not supersede the

Equity Purchase Agreement. See CreditSights, Inc., 2007 WL 943352, at *9; A&E Television

Networks, 2013 WL 1245453, at* 11. It is true that Dresser-Rand's interpretation of the

agreements as not superseding fails to give effect to all of their clauses. But standing alone-and

without any briefing on this question-the Court cannot find this fact to constitute a sufficient

basis to, as a matter of law, find that the ACE Agreement supersedes the Equity Purchase

Agreement.


                                                  12
               4.      The Equity Purchase Agreement May Preclude Ingersoll Rand's
                       Interpretation
       The Equity Purchase Agreement's provision that the Agreement "may not be amended,

modified or supplemented except upon the execution and delivery of a written agreement

executed by the Buyers and the Sellers" confirms the Court's interpretation. Dkt. No. 14-3 § 9.3.

The Equity Purchase Agreement further provides that the "Buyer" constitutes FRC Acquisitions

LLC, or First Reserve, and the Sellers constitute Ingersoll-Rand Company, DR Holding Corp.,

Dresser-Rand Company. Dkt. 14-3 Ex. A.

       Ingersoll Rand does not respond to this argument except to note that First Reserve's

absence as a party from the ACE Agreement is "inconsequential" as to this dispute. This

argument is nonresponsive to Dresser-Rand's contention that the ACE Agreement could not

supersede the Equity Purchase Agreement by the latter's terms.

                                                 ***
        For the foregoing reasons, the Court rejects Ingersoll Rand's argument that, as a matter of

law, the ACE Agreement supersedes the Equity Purchase Agreement. Because Ingersoll Rand

brings no further arguments that either Dresser-Rand's first cause of action for breach of contract

or third cause of action for declaratory relief fails to state a claim, as to those claims Ingersoll

Rand's motion is denied.

        C.      Defendant's Motion to Dismiss Plaintiff's Anticipatory Breach of Contract
                Claim Is Denied
        Anticipatory breach of contract occurs when "a wrongful repudiation of the contract by

one party before the time of performance entitles the non-repudiating party to immediately claim

damages for total breach, and [] relieve[s] the non-repudiating party of its obligations of future

performance." In re Food Mgmt. Grp., 425 F. App'x 54, 55 (2d Cir. 2011) (summary order)

(quoting Aetna Cas. and Sur. Co. v. Aniero Concrete Co., 404 F.3d 566, 587 (2d Cir. 2005).

                                                   13
"Repudiation occurs when a party manifests an intent not to perform, either by words or by

deeds." Aetna Cas. & Sur. Co., 404 F.3d at 587. Taken as true and construing the above-

described contractual ambiguity in Dresser-Rand's favor, Dresser-Rand's allegations are

sufficient to state a plausible claim for relief: by improperly tendering claims to Dresser-Rand

notwithstanding the 1986 Organization Agreement and 2004 Equity Purchase Agreement,

Ingersoll Rand plausibly repudiated its present and future indemnification obligations.

       Ingersoll Rand's argument to the contrary is not to contest the legal sufficiency of

Dresser-Rand's allegations, but to maintain that anticipatory breach of contract is not distinct

from a breach of contract claim and that a claim for anticipatory breach of contract cannot be

pursued simultaneously with a claim for breach of contract. In response, Dresser-Rand

maintains that its anticipatory breach claim does not seek duplicative relief at all, but pursues

relief in the form offuture workers' compensation Asbestos Liability claims. And Ingersoll

Rand responds that this theory of liability asks this Court to issue an "advisory opinion."

       The Court need not resolve the second dispute, because it concludes that Dresser-Rand

may proceed for a simpler reason: Ingersoll Rand provides no argument why Dresser-Rand could

not pursue two separate theories of liability-repudiation and breach of contract-for Ingersoll

Rand's purported breach. "At least when drawing all inferences in favor of the nonmoving

party," Rule 8(d) "offers sufficient latitude to construe separate allegations in a complaint as

alternative theories." Adler v. Pataki, 185 F.3d 35, 41 (2d Cir. 1999). That latitude is

appropriately exercised here. To the extent Ingersoll Rand is correct that Dresser-Rand is

impermissibly seeking double recovery, that concern is appropriately addressed when damages

are being assessed, not when a plaintiff purports to assert alternative claims. See Indu Craft, Inc.




                                                 14
v. Bank of Baroda, 47 F.3d 490,497 (2d Cir. 1995) ("A plaintiff seeking compensation for the

same injury under different legal theories is of course only entitled to one recovery.).

       The limited case law cited by Ingersoll Rand is not to the contrary. Although several

courts have dismissed apparently overlapping anticipatory breach and breach of contract claims,

see, e.g., Verus Pharm., Inc. v. Astrazeneca AB, No. 09-CV-5660 (BSJ), 2010 WL 3238965, at

*12 (S.D.N.Y. Aug. 16, 2010), those courts cite no authority for their contention that any

inconsistency between the theories is a flaw to be addressed at the pleading stage.

IV.    Conclusion

       For the foregoing reasons, Ingersoll-Rand's motion to dismiss is DENIED. The Court

will schedule a case management conference by separate order.

       This resolves Dkt. No. 14.

       SO ORDERED.

Dated: March      2019
       New York, New York




                                                 15
